Title: From James Madison to Caesar A. Rodney, 14 October 1801
From: Madison, James
To: Rodney, Caesar A.


Dear SirWashington October 14. 1801
I am just favored with yours of the 5th. continued to the 10th. instant and thank you much for the information it gives. Although the success of your exertions has not equalled all your hopes, it shews that error is losing its hold on the public mind in Delaware as it certainly is in other places; and you have the pleasure of reflecting that the more of argument and explanation it may cost you to reclaim the misled, the more steadfast and durable will be the effect of your labours.

My health has been sensibly improved by my trip to the mountainous retreat to which I have been habituated. I hope yours has not suffered during the Season most trying to the Constitution every where, and particularly in the neighbourhood of Tide waters.
Be so good as to return my best wishes & respects to your father, and to accept the respectful regard with which I am Dear Sir Your Obedt. hble servt.
James Madison
 

   Printed facsimile (Joseph M. Maddalena, Profiles in History: Catalog 5 [Beverly Hills, Calif., 1988], item 15).

